The opinion of the court was delivered, by
Strong, J.
The decree is affirmed for the reasons given in the opinion delivered at Nisi Prius. We are not to be understood, however, as expressing any opinion upon the question, whether the provisions of the second codicil would have kept the trust for the sons alive, if the devise had been in trust for the sons for life, with a power of appointment by will, and in default of appointment to their heirs. It may be doubted whether it would. But a determination of that question is not necessary to the decision of this case.
Decree affirmed.